PER CURIAM.
An account stated may come into being between a creditor and a debtor where there are periodical billings for certain amounts in a regular course of dealing, and no objection is made within a reasonable time as to the amount of the bill. Daytona Bridge Company v. Bond, 47 Fla. 136, 36 So. 445 (1904); Dudas v. Dade County, 385 So.2d 1144 (Fla. 3d DCA 1980). Further, a guarantor’s refusal to execute a new personal guaranty does not constitute a revocation of one already in existence where the debt secured by the original guaranty has never been liquidated. But cf. Burt v. Community National Bank of Bal Harbour, 142 So.2d 118 (Fla. *5693d DCA 1962) (guarantor’s refusal to strengthen guaranty discharged guarantor from liability where debt secured by original guaranty was liquidated, and subsequent loan was not within coverage of original guaranty).
The remaining issues question the trial court’s findings of fact or exercise of discretion, both of which find support in the record and thus cannot be disturbed on appeal. Shaw v. Shaw, 334 So.2d 13,16-17 (Fla.1976); Oceanic International Corporation v. Lantana Boatyard, 402 So.2d 507, 511-12 (Fla. 4th DCA 1981).
Affirmed.